Citation Nr: 0213915	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow injury, claimed as secondary to a service-connected 
left knee disability.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury, claimed as secondary to a service-
connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1952.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a December 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2001, the Board remanded these issues to 
the RO for additional development of the record.  The 
requested development having been completed, the case has now 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is service-connected for a left knee 
disability.

2.  Left elbow disability was not manifested during active 
military service or for many years thereafter, nor is left 
elbow disability otherwise related to active military 
service.

3.  Residuals of a left elbow injury are not causally related 
to the service-connected left knee disability.

4.  Residuals of a right shoulder injury may not be 
disassociated from the service-connected left knee 
disability.  



CONCLUSIONS OF LAW

1.  Residuals of a left elbow injury were not incurred in or 
aggravated by active military service, nor are residuals of a 
left elbow injury proximately due to or the result of a 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  Residuals of a right shoulder injury are the result of 
the veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports and opinions as well as all relevant 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Moreover, in a February 
2002 letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that service connection 
for a torn median meniscus with internal derangement, left 
knee, was granted in a November 1963 rating action.  In April 
2000, the veteran requested reevaluation of his left knee and 
also alleged that his left knee was partially responsible for 
a September 1999 fall which injured his right shoulder and 
left arm.  

A September 1999 fire department emergency medical squad 
report demonstrates that the veteran presented lying supine 
on the ground in obvious pain with a visible laceration to 
the right eyebrow and possible dislocation of the right 
shoulder.  Private hospital records demonstrate that the 
veteran was admitted for stabilization of a three-part right 
proximal humeral fracture.  The veteran underwent 
intramedullary nailing of the right proximal humeral fracture 
shortly after his admission.  

Private treatment records dated in 2000 demonstrate continued 
physical therapy treatment for the right shoulder.  Clinical 
records also demonstrate diagnoses of cubital tunnel syndrome 
on the left.  A November 1999 nerve conduction study report 
demonstrates clinical symptoms in an ulnar nerve 
distribution.  Abnormal ulnar motor nerve conduction 
velocity, low amplitude response, and absent sensory latency 
were noted as speaking for a significant nerve lesion.  
Needle electromyography showed denervation which indicated 
axonal involvement.  The left ulnar nerve was noted as 
enlarged and somewhat superficial at the left elbow.  The 
examining physician noted that he suspected the veteran 
injured this vulnerable nerve in his fall.  In January 2000, 
the veteran underwent ulnar nerve subcutaneous transposition.  
In May 2000, the veteran complained of persistent numbness 
throughout the 4th and 5th digits of the left hand and 
hypersensitivity in the left elbow.  The veteran underwent 
submuscular transposition of the left ulnar nerve in May 
2000.  Electromyography of the muscles of the right shoulder 
in February 2002 was entirely normal.

Upon VA examination dated in September 2000, the veteran 
reported daily giving way in the knee.  He also reported 
suffering several serious falls as a result of his knee 
giving way in the past three years.  The examination report 
notes that in December 1977, the veteran underwent a lateral 
meniscectomy, a lateral release, shaving of the patella, 
shaving of the medial femoral condyle, and medial joint 
exploration.  It was noted that a magnetic resonance imaging 
(MRI) report of the left lower extremity had been scheduled.  
A relevant assessment of arthroscopy, left knee, in 1977, 
with continuing instability resulting in multiple serious 
falls, was noted.  

A February 2001 statement from a private physician indicates 
that the veteran had experienced multiple problems with his 
right shoulder after falling secondary to instability of the 
left knee.  It was noted that the veteran suffered a fall and 
fractured his right shoulder.  It was also noted that the 
veteran had problems with his ulnar nerve in the left arm and 
was status post two ulnar nerve transpositions.  The 
physician stated it was felt that the veteran had a 
degenerative lateral meniscus tear and degenerative joint 
disease in the left knee.  

Upon VA examination dated in March 2001, the examiner noted 
that according to the veteran's statements, he was running 
under a closing garage door when he fell fracturing his right 
humerus and injuring the left ulnar nerve.  The examiner 
noted this was an accident and had nothing to do with the 
usual ambulation or activity.  The examiner noted that a 
September 2000 MRI showed absence of lateral meniscus, 
anterior cruciate ligament tear, and osteoarthritis of the 
patellofemoral and lateral compartments.  It was also noted 
that a knee brace was recommended by VA in November 2000.  
The veteran denied having persistent pain in the left elbow.  
The examiner opined that the right shoulder fracture and 
subsequent problems were unrelated to the left knee, that the 
left elbow problems were accidental related to the fall and 
unrelated to the left knee.  

An April 2001 statement from the veteran's spouse indicates 
that the veteran's left knee gave out in September 1999 
resulting in a severe fall, which she witnessed.  

In June 2001, the veteran underwent right total shoulder 
revision of glenoid component.  The veteran complained of a 
painful right shoulder and a post-operative diagnosis of 
right loose glenoid was noted.  

At his August 2001 RO hearing, the veteran testified that his 
left knee had been service-connected for a number of years 
and he had undergone surgery and drainage of the knee over 
the years.  He testified that in September 1999, his left 
knee gave out while he was running underneath a closing 
garage door.  As a result, he fell and fractured his right 
shoulder.  The veteran testified that it was his recollection 
that his left knee collapsed, causing him to fall.  The 
veteran also testified to undergoing two surgeries on his 
left ulnar nerve since his fall.  

A March 2002 VA opinion demonstrates that the available 
medical evidence had been reviewed.  The examiner noted that 
extensive review of the documents pertaining to the veteran's 
original injury and surgery for internal fixation of the 
right shoulder failed to make mention of any involvement of 
the knee.  He noted that the documents did reflect the 
veteran's subsequent inference that the knee condition caused 
him to fall and sustain injuries to the upper extremities.  
It was noted that a September 2000 VA MRI showed extensive 
osteoarthritic changes suggestive of previous surgical 
absence of the lateral meniscus as well as a complete absence 
of a functioning anterior cruciate ligament.  The examiner 
noted that in the historical section of the MRI report, the 
veteran strongly indicated his concerns about the possible 
giving way of his knee.  The examiner noted that no clinician 
was present at the time of the veteran's fall to verify 
whether the knee did contribute to the mechanics of the fall.  
He opined that the presence of ulnar nerve compression 
symptoms in the elbow opposite the side of the significant 
fracture did not suggest a strong correlation between the 
injury and the subsequent presence of ulnar nerve entrapment.  
The examiner noted that ulnar nerve entrapment was frequently 
associated with developmental changes over time and would be 
understandable in patients of the veteran's age group.  The 
examiner opined that therefore, the association of the left 
ulnar nerve compression phenomenon as to causation from the 
fall was low.  

With respect to the possible causation of the right shoulder 
injury, the examiner noted that the September 2000 MRI report 
of the left lower extremity suggested a knee with a 
substantial chance of dysfunctional performance in activities 
other than routine ambulation.  The examiner noted that it 
was certainly possible that in the atypical maneuver of 
quickly ducking under a mechanically lowering garage door, 
the veteran could have indeed suffered a mechanical 
instability episode which contributed to his fall.  The 
examiner further opined that therefore, he must conclude that 
it was as likely as not that the knee condition could have 
contributed to the circumstances which produced the fall in 
1999 and resulted in the three-part fracture of the right 
shoulder.  

An April 2002 addendum to the March 2002 VA opinion indicates 
that it is impossible to give a definite opinion due to the 
lack of witnesses to the veteran's fall and the lack of 
evidence for the claimed relationship between the service-
connected knee condition and any shoulder injury.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Left Elbow Injury

In regard to the left elbow injury, the Board has reviewed 
the evidence of record and concludes that entitlement to 
service connection for residuals of a left elbow injury, 
claimed as secondary to the service-connected left knee 
disability, is not warranted.  The veteran asserts that his 
left knee gave out in September 1999 resulting in a fall and 
two subsequent surgeries on his left ulnar nerve.  The Board 
notes that although the veteran can attest to his own 
symptomatology, as a layperson he is not competent to offer 
medical opinions regarding its etiology or whether it 
constituted a disability within the meaning of the relevant 
regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's assertion that he suffered a left elbow injury 
as a result of the September 1999 fall is supported solely by 
a November 1999 private nerve conduction study report wherein 
the physician noted that he suspected the veteran injured 
this vulnerable nerve in his fall.  The nerve conduction 
study report shows clinical symptoms in an ulnar nerve 
distribution; however, the physician did not provide any 
bases for his opinion that these findings were related to the 
fall or indicate whether the veteran's medical history had 
been reviewed.  The Board notes that the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in an adjudication on 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

On the other hand, the March 2002 VA examiner reviewed the 
available medical evidence and concluded that the association 
of the ulnar nerve compression phenomenon as to causation 
from the fall was low.  The examiner noted that the presence 
of ulnar nerve compression symptoms in the elbow opposite the 
side of the significant fracture did not suggest a strong 
correlation between the injury and the subsequent presence of 
ulnar nerve entrapment.  The examiner also noted that ulnar 
nerve entrapment was frequently associated with developmental 
changes over time and would be understandable in patients of 
the veteran's age group.  Thus, the examiner did not find a 
causal connection between the veteran's left elbow complaints 
and the service-connected left knee.  

In light of the reasoning and discussion given, the Board 
finds the March 2002 VA medical opinion to be of more weight 
and credibility than the private November 1999 nerve 
conduction study report.  The Board also notes that the 
private hospital reports dated at the time of the veteran's 
September 1999 fall are silent for complaints or findings 
related to the left arm.  Thus, the Board concludes that the 
preponderance of the medical evidence demonstrates that 
residuals of a left elbow injury are not causally related to 
the service-connected left knee disability.  Furthermore, the 
evidence does not demonstrate that residuals of a left elbow 
injury are otherwise related to military service.  A review 
of the veteran's service medical records demonstrates that 
they are silent for any complaints, treatment, or diagnoses 
related to the left elbow.  Post-service medical records are 
also silent for any complaints or treatment related to the 
left elbow until 1999, more than forty years after the 
veteran's discharge from service, and do not indicate any 
etiological relationship to the veteran's active military 
service.  

Accordingly, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of left 
elbow injury, claimed as secondary to the service-connected 
left knee.  The Board further finds that a remand for further 
medical examination or opinion is not warranted as the 
evidence does not demonstrate any in-service incident and the 
veteran has previously been afforded two VA examinations, 
neither of which found any etiological relationship between 
the veteran's left elbow disability and military service or 
his service-connected left knee disability.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a left elbow injury, claimed as 
secondary to a service-connected left knee disability.  
Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).  

II.  Right Shoulder Injury

In regard to the veteran's claim of entitlement to service 
connection for residuals of a right shoulder injury, claimed 
as secondary to a service-connected left knee disability, the 
Board concludes that service connection is warranted.  

A September 2000 VA examination report indicates a relevant 
assessment of left knee arthroscopy in 1977 with continuing 
instability resulting in multiple serious falls.  
Furthermore, the March 2002 VA examiner opined that it was as 
likely as not that the veteran's knee condition could have 
contributed to the circumstances which produced the fall in 
1999 and resulted in the three-part fracture of the right 
shoulder.  The examiner noted that the September 2000 MRI 
suggested a knee with substantial chance of dysfunctional 
performance in activities other than routine ambulation.  

The Board is cognizant of the March 2001 VA examiner's 
opinion that the right shoulder fracture and subsequent 
problems were unrelated to the left knee.  However, the 
examiner failed to provide any rationale or bases for his 
opinion.  As previously noted, the failure of a physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in an adjudication on the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. at 382.

The Board recognizes the evidence in support of this issue is 
less than overwhelming; however, in light of the March 2002 
VA examiner's opinion and with all reasonable doubt resolved 
in favor of the veteran, the Board is compelled to conclude 
that service connection is warranted for residuals of a right 
shoulder injury as secondary to the service-connected left 
knee disability.  


ORDER

Entitlement to service connection for residuals of a left 
elbow injury is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to service connection for residuals of a right 
shoulder injury as secondary to a service-connected left knee 
disability is warranted.  To this extent, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

